In the United States Court of Federal Claims
                                          No. 17-1151
                                   Filed: September 20, 2017

*******************************************
                                          *                  Bid Protest; Protective Order.
AAR AIRLIFT GROUP, INC.,                  *
                                          *
      Plaintiff,                          *
                                          *
v.                                        *
                                          *
THE UNITED STATES,                        *
                                          *
      Defendant,                          *
                                          *
and                                       *
                                          *
CONSTRUCTION HELICOPTERS, INC D/B/A *
CHI AVIATION and COLUMBIA                 *
HELICOPTERS, INC.,                        *
                                          *
      Intervenor-Defendants.              *
                                          *
                                          *
*******************************************

                                            ORDER

       On August 25, 2017, the court issued a Protective Order covering the parties in the above-
captioned case. ECF No. 19.

        Between August 25, 2017 and September 20, 2017, Mark Arena, a Senior Physical
Scientist at Rand Corporation, Brian Persons, a Senior Management Scientist at Rand Corporation,
and Eric Valle, a representative of the Section 809 Panel, requested to attend the September 20,
2017 Hearing in the above-captioned case, in connection with reports they are preparing for
Congress.

        Under these circumstances, the court required, and the parties agreed, that Mr. Arena,
Mr. Persons, and Mr. Valle be subject to the same terms and conditions of the August 25, 2017
Protective Order.


       IT IS SO ORDERED.

                                                    s/ Susan G. Braden
                                                    SUSAN G. BRADEN,
                                                    Chief Judge